                                                  USDC SDN'·r
                                                  LOCUML:NT
UNITED STATES DISTRICT COURT                      Fi_ ECT RONIC/\l. LY FILED
SOUTHERN DISTRICT OF NEW YORK                      DOC# _       _ _~ -.--~-~ - - ~ -
                                                   [,;,_ TE FILED: t;1· f~• c/J.J



UNITED STATES OF AMERICA
                                                 19-cr-428 (JGK)
          - against -
                                                 ORDER

DAVID ESPINAL AND MICHAEL CASTILLO,

                     Defendants .


JOHN G. KOELTL, District Judge:

     As stated at the conference held today, another conference

is scheduled for May 19, 2020 at 12:00 P.M. Trial is scheduled

for October 13, 2020 at 9 A . M.

     Because a continuance is needed to assure the effective

assistance of counsel , to provide time for the filing of

pretrial motions and for the Court to decide such motions , and

for trial preparation , the Court prospectively excludes the time

from today , March 12, 2020, until October 13, 2020, from Speedy

Trial Act calculations. The Court finds that the ends of justice

served by granting the continuance outweigh the best interests

of the defendants and the public in a speedy trial. This Order

is entered pursuant to 18 U. S.C.   §   3161 (h) (7) (A) .
The Court also notes that the time between the making of motions

and the disposition of such motions is independently excludable

under 18 U. S . C .   §   3161 ( h) ( 1) ( D) .

SO ORDERED.

Dated:      New York, New York
            March 12, 2020
                                                         ohn G. Koeltl
                                                  Uni   States District Judge
